DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election, without traverse, of invention Group I, claims 1-24 in the reply filed on 12/01/2021, is acknowledged. Claims 25-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being a nonelected invention Group II there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 24, it recites the limitation “the processing of the voice command”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-14 and 20-24 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by LOHEIDE et al. (US 2018/0343481) hereinafter referenced as LOHEIDE or, in the alternative, under 35 U.S.C. 103 as obvious over LOHEIDE in view of BURBANK et al. (US 2020/0196018) hereinafter referenced as BURBANK.
As per claim 1, LOHEIDE discloses ‘delivery of different services through different client devices’ (title), comprising:
detecting (or ‘listen for’) media content playback (read on ‘programing’ or ‘non-programming media content’ including ‘’beacon’, ‘trigger identifier’ within the ‘playback duration’ or ‘while the user is engaged in watching the media content played on the client device’ in a broad sense, in light of specification: p(paragraph)44) at a media content detection application (read on ‘a voice assistant application’, or one of ‘services’ via ‘smart TV with Automatic Content Recognition (ACR)’, or implemented ‘application’ for ‘content recognition service’, in a broad sense), (Figs. 1-2, p25-p29, p19, p54, p72); 

receiving (‘receive’) a voice command (or, read on ‘trigger response’ received through a user’s speech input’/‘voice command input’, or ‘voice response’ to ‘purchase the product’ in a broad sense) from a user at a smart speaker or voice assistant (read on ‘virtual voice assistant’ at least ‘one of the client device or the second device’) relating to the identified media content (p26-p27, p31, p56, p107); 
determining context (such as ‘wait and listen for a trigger identifier’, displaying ‘an advertisement media for a product offering’, and ‘facilitating a conversation with the user to receive a trigger response from user’ by using ‘voice response’, and so on) of the voice command (same above) in relation to the identified media content (same above) (Fig. 6, p103, p107, p124-p126); 
processing the voice command (which is an inherent feature/characteristics of using ‘voice command device’ or providing ‘purchase service’ by handling ‘trigger/voice response’ through ‘user’s speech input’ (See MPEP 2131. III)) based on the determined context (same above) (p107, p124-126); and 
executing the voice command (such as ‘deliver services’, ‘purchase the product’, and/or ‘complete transaction’) based on the determined context (same above), (p107, p124-p126).  
In the alternative, it is noted that LOHEIDE does not expressly disclose “processing the voice command” (except the limitation regarding the “processing” is interpreted as an inherent characteristic as stated above, i.e. under 102 rejection).  However, the same/similar concept/ feature is well known in the art as evidenced by BURBANK who in the same field of endeavor,  discloses ‘media presentation device with voice command feature’ (title), comprising 
As per claim 2 (depending on claim 1), LOHEIDE (or in view of BURBANK) further discloses “detecting an identifier (read on one of digital watermarks, digital fingerprints, and trigger identifiers) within (in) the media content via the media content detection application (same above)” (LOHEIDE: p21, p25-p29, p54-p56), 
“wherein: the identifying of the media content (same above) comprises locating (read on ‘search’) the detected identifier in an identifier database (read on ‘a database of watermark information, fingerprint information, or event information associated with each trigger identifier for media content (programming or non-programming) received from the video service provider’ or one of ‘databases’ included in ‘watermark/fingerprint/trigger registry’), and retrieving (‘extract’) associated identifying information (such as ‘watermark information, fingerprint information, or event information’ that ‘corresponds to a detected watermark, fingerprint, or 
“the identifying information (same above) is provided to the voice assistant (same above) or one or more voice assistant subsystems (one or more referenced elements in Figs. 1-2 and 6, including but not limit to 138, 142, 140, 144, 120, 122, 154) for use in at least one of the determining of the context of the voice command and the processing of the voice command (same above)”, (LOHEIDE: Figs. 1-2 and 6, p47, p53, p85; BURBANK: Figs. 1-2);
As per claim 3 (depending on claim 2), LOHEIDE (or in view of BURBANK) further discloses “wherein the identifying information is provided to the voice assistant and/or to the one or more voice assistant subsystems (same above) at least one of before the receiving of the voice command (LOHEIDE: Fig. 6, p124-p126), subsequent to the receiving of the voice command (read on ‘…alternatively, the media presentation device could respond to (implying subsequent to) utterance of such a voice command by presenting the user with information about the associated good or service’ in a broad sense), and at multiple times either before or after (read on ‘further or alternatively... respond to utterance of such a voice command by presenting the user with information about the associated good or service, prompting the user for associated input, logging the transaction, and/or presenting confirmation’ in a broad sense) the receiving of the voice command”, (BURBANK: p10), 
As per claim 4 (depending on claim 2), LOHEIDE (or in view of BURBANK) further discloses “wherein the media content detection application (same above) processes (such as ‘recognition’, ‘identify’) the identifying information (such as ‘attributes’ regarding ‘audio or video fingerprints’ or ‘digital watermarking’) (LOHEIDE: p72, p111) and adds the processed output to the identifying information or a portion of the identifying information (read on ‘event 
As per claim 5 (depending on claim 2), the rejection is based on the same reason described for claim 1, because it also reads on the limitation(s) of claim 5.
As per claim 7 (depending on claim 2), LOHEIDE (or in view of BURBANK) further discloses “the identifying information comprises at least one of: a title or identity of the media content (such as ‘title’ in ‘watermark information’); a unique identifier for the media content; a description of the media content; a transmission channel or source of the media content; metadata for the media content; instructions or information associated with the media content required by the media content detection application or the voice assistant for carrying out associated functions related to the media content or the voice command; and programs or applications related to the media content”, (LOHEIDE: p77).
As per claim 8 (depending on claim 2), LOHEIDE (or in view of BURBANK) further discloses “wherein at least one of the voice assistant, the media content detection service, and a contextual interaction service enabling at least one of processing the voice command and communicating with the user is one of hardware-based, cloud-based, or both hardware and cloud-based”, (LOHEIDE: Figs 1-2, 6, 8, p26-p27, p167).
As per claim 9 (depending on claim 1), LOHEIDE (or in view of BURBANK) further discloses “wherein the identifying of the media content is carried out using one of an automated content recognition (ACR) application or audio watermarking”, (LOHEIDE: p54).
As per claim 10 (depending on claim 1), LOHEIDE (or in view of BURBANK) further discloses “wherein the media content comprises at least one of an audio or video program, a 
As per claim 11 (depending on claim 1), LOHEIDE (or in view of BURBANK) further discloses “wherein: the media content is provided by a media content playback device; and the media content playback device comprises a stand-alone device, a television, a smart TV, a radio, a streaming media device, a digital assistant device, a set top box, a speaker, a smart speaker, a mobile phone, a tablet, a laptop computer, a home audio system, headphones or earphones with an associated microphone, or electronic signage”, (LOHEIDE: p38, 54, p56, p100).
As per claim 12 (depending on claim 1), LOHEIDE (or in view of BURBANK) further discloses “wherein the media content detection application and the voice assistant are integrated in a single device (read on ‘client device 138’ with ‘ACR’ and ‘virtual voice assistant’, or ‘one server’ implementing ‘trigger management system’ with ‘content recognition’ of ‘media content’ and identifying related attributes including ‘audio fingerprint’ that reads on ‘voice assistant’ in a broad sense)”, (LOHEIDE: p27-p28, p54, p103-108, p125; p46, p111).
As per claim 13 (depending on claim 2), LOHEIDE (or in view of BURBANK) further discloses “providing a contextual voice interaction service (read on ‘purchase service’ including ‘conversation with user’ with ‘voice response’, in a broad sense) in communication (‘conversation’) with the voice assistant (such as ‘virtual voice assistant’ in the smart speaker’) for at least one of determining the context of the voice command, the processing of the voice command (same above, including handling ‘voice response’ to ‘purchase the product’), and communicating (‘conversation’) with the user”, (LOHEIDE: p124-p126).
As per claim 14 (depending on claim 13), LOHEIDE (or in view of BURBANK) further discloses “wherein the contextual voice interaction service is enabled to at least one of create and 
As per claim 20 (depending on claim 13), LOHEIDE (or in view of BURBANK) further discloses “providing a contextual voice interaction fulfillment service (read on ‘a service’ delivered by ‘fulfillment server 152’) associated with at least one of the voice assistant and the contextual voice interaction service (same above) enabled to fulfill any action (‘complete a transaction’) requested as a result of processing the voice command (or voice response) ”, (LOHEIDE: p61, p104-107, p124-p126).
As per claim 21 (depending on claim 20), LOHEIDE (or in view of BURBANK) further discloses “wherein the fulfillment service is in communication with external services (such as ‘payment service’, ‘bid/revers bidding service’) for the fulfillment of the requested action”, (LOHEIDE: p61, p104-107, p124-p126).
As per claim 22 (depending on claim 1), LOHEIDE (or in view of BURBANK) further discloses “wherein the identifying of the media content occurs one of prior to the receiving of the voice command or upon receipt of the voice command”, (LOHEIDE: p124-p126, wherein ‘listen for’ and ‘detect’ a ‘trigger identifier (inaudible beacon)’ in the media content’ occurs prior to receiving ‘voice response’ to ‘purchase the product’ (i.e. voice command), so as being read on the claim.)
As per claim 23 (depending on claim 1), LOHEIDE (or in view of BURBANK) further discloses “wherein the voice command comprises one of a verbal request for action, a statement, a question, or a response (such as ‘voice response’) to the smart speaker or voice assistant”, (LOHEIDE: p124-p126,).
claim 24, it recites a system (apparatus). As best understood in view of claim rejection under 35 USC 112 (b), see above, the rejection is based on the same reason(s) described for method claims 1-2 and 13, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as obvious over LOHEIDE (or in view of BURBANK) in view (or further in view) of RICHMAN (US 2018/0014071).
As per claim 6 (depending on claim 2), LOHEIDE (or in view of BURBANK) further discloses “an Ad-ID system (read on a mechanism of implementing ‘content recognition service’ including ‘recognition’ of ‘advertisements’ in ‘the media content’ with identified ‘attributes’ related ‘trigger identifier’, ‘fingerprints’, and/or watermark, or ‘overlay ad server’ in a broad sense) can be used for creating the identifier for advertisements” (LOHEIDE: p72, p85, p96, p125; BURBANK: p53, p81, note: (i) wherein limitation of “can be...” is not positive term of the claim because it is unclear/uncertain that it is a necessary part of the claim or not (i.e. non-necessary or optional port of the claim, which has no substantial patent weight); (ii) wherein limitation of “…can be used for…” could also be interpreted as intended use or field of use without giving a patent weight).  
It is noted that LOHEIDE (or in view of BURBANK) does not expressly disclose “an EIDR system can be used for creating the identifier for video programs”.  However, the same/similar concept/feature is well known in the art as evidenced by RICHMAN who discloses ‘using automatic content recognition (ACR) to weight search results for audio video display 

Claims 15-17 are rejected under 35 U.S.C. 103 as obvious over LOHEIDE in view of BURBANK.
As per claim 15 (depending on claim 13), LOHEIDE (or in view of BURBANK) further discloses “wherein: at least one of the voice assistant, the one or more voice assistant subsystems or the contextual voice interaction service (such as the purchase service as stated above) is enabled to take actions (such as ‘actively wait and listen for’ and/or ‘detect’ ‘a trigger identifier’/ ‘inaudible beacon’, and/or ‘facilitate a conversation with user’) without first receiving (‘to receive’) the voice command (‘trigger response’) or to take actions (such as ‘generate…a digital fingerprint’ that ‘matches a reference fingerprint’, and ‘provide…the associated voice command data’) that are independent of the voice command; and the actions comprise at least one of interpreting (‘translate’ or ‘recognize’) intent of possible voice commands (read on ‘voice 
As per claim 16 (depending on claim 13), LOHEIDE (or in view of BURBANK) further discloses “wherein the identifying information is used or processed by at least one of the voice assistant, the contextual voice interaction service, or the one or more voice assistant subsystems (same above)” to at least one of: 
“interpret (read on ‘translate’ or ‘recognize’ via ‘voice-recognition technique’ or ‘speech to-text algorithm’) an intent (or ‘intention’) of the voice command (read on ‘voice response’ or ‘user utterance of voice command’)”, (LOHEIDE: p124-p126, p54, wherein ‘voice response’ to ‘purchase the product’ implies or suggests the clamed an intention of the claim; BURBANK:  p65, p61-p63); 
“determine (or ‘confirm’) what actions (such added ‘the product’, ‘display a shopping card’, ‘confirm an order’, ‘complete a transaction’) to take in response to the voice command (or ‘voice response’ to ‘purchase the product’)…” (LOHEIDE: p124-p126; BURBANK:  p10, p37,  p62-p64). 
As per claim 17 (depending on claim 16), LOHEIDE in view of BURBANK further discloses “wherein the one or more devices comprise a smart speaker, a mobile phone, a smart television, a home audio system, an automobile audio or navigation system, a tablet computer, and an internet enabled device”, (LOHEIDE: p54).
Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
 

QH/qh
January 12, 2022
/QI HAN/Primary Examiner, Art Unit 2659